Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to the application filed July 17, 2020; this application is a continuation of 15/908,314, which claims the benefit of provisional application 62/456,571, filed March 1, 2017.  Claims 1-20 are pending.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,760,207. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the prior patent anticipate or make obvious the claimed invention.
Regarding claim 1, this claim is a broader version of claim 1 of the Patent.  Therefore it anticipates the prior claim.  Anticipation has been held to epitomize obviousness.
	Regarding claim 2, this claim is a broader version of claim 2 of the Patent.
	Regarding claim 3, this claim is a broader version of claim 2 of the Patent.
	Regarding claim 4, this claim is a broader version of claim 3 of the Patent.
	Regarding claim 5, this claim is a broader version of claim 3 of the Patent.
	Regarding claim 6, this claim is a broader version of claim 4 of the Patent.
	Regarding claim 7, this claim is a broader version of claim 5 of the Patent.
	Regarding claim 8, this claim is a broader version of claim 6 of the Patent.
	Regarding claim 9, this claim is a broader version of claim 7 of the Patent.

	Regarding claim 11, this claim is a broader version of claim 9 of the Patent.
	Regarding claim 12, this claim is a broader version of claim 10 of the Patent.
	Regarding claim 13, this claim is a broader version of claim 11 of the Patent.
	Regarding claim 14, this claim is a broader version of claim 12 of the Patent.
	Regarding claim 15, this claim is a broader version of claim 13 of the Patent.
	Regarding claim 16 this claim is a broader version of claim 14 of the Patent.
	Regarding claim 17, this claim is a broader version of claim 15 of the Patent.
	Regarding claim 18, this claim is a broader version of claim 16 of the Patent.
	Regarding claim 19, this claim corresponds to claim 17 of the Patent.  The claim is generally broader in scope with minor differences that are considered to be obvious with respect to the process.
	Regarding claim 20, the claim is the apparatus equivalent of claim 1 of the Patent.  It would have been obvious to use conventional hardware to perform the method previously recited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        



March 25, 2021